Citation Nr: 1539960	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  13-16 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to an effective date earlier than August 21, 2001 for the grant of service connection for tinnitus.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.  

3.  Entitlement to service connection for cold injury residuals of the bilateral legs.  

4.  Entitlement to service connection for cold injury residuals of the bilateral feet.  

5.  Entitlement to compensation under 38 U.S.C. § 1151 for an eyelid disorder.

6.  Entitlement to compensation under 38 U.S.C. § 1151 for a dental disorder.

7.  Entitlement to a disability rating for tinnitus in excess of 10 percent.  


8.  Entitlement to a disability rating for bilateral hearing loss in excess of 0 (zero) percent.  


REPRESENTATION

Appellant (the Veteran) is represented by: Douglas E. Sullivan, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from November 1955 to September 1957.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Atlanta, Georgia RO dated in December 2009, May 2011, February 2014, and May 2015.

In July 2015, the Veteran presented testimony at a Board hearing, which was chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

Several issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  These issues include entitlement to service connection for a left knee disorder, whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disorder, and entitlement to compensation under 38 U.S.C. § 1151 for additional disability of the right knee due to a procedure during which bone was harvested from the right tibia to produce grafts for dental implants.  The February 2014 rating decision on appeal is limited to cold injury residuals of the feet and lower extremities.  The Board notes that cold injury residuals are classified under the rating schedule as vascular injuries (see 38 C.F.R. § 4.104, Diagnostic Code 7122).  While it is contemplated in the rating schedule that cold injuries may impact other areas, including the musculoskeletal system, the Veteran appears to be seeking service connection for distinctly orthopedic disorders of the knee joints and surrounding bone.  Therefore, the Board finds that the decision on appeal does not reasonably address those issues and the Board does not have jurisdiction over the additional claims raised in the record.  Accordingly, the following issues are referred to the AOJ for appropriate action: entitlement to service connection for a left knee disorder; whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disorder; and entitlement to compensation under 38 U.S.C. § 1151 for additional disability of the right knee due to a procedure during which bone was harvested from the right tibia to produce grafts for dental implants.  See 38 C.F.R. §19.9(b)(2015).

The issues of entitlement to an increased disability rating for bilateral hearing loss and whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder are addressed in the REMAND below, and are therein REMANDED to the Department of Veterans Affairs Regional Office.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1.  On the transcript of the Board hearing, the Veteran withdrew his appeal as to the issue of whether new and material evidence has been received to reopen the claim of entitlement to an effective date earlier than August 21, 2001 for the grant of service connection for tinnitus.

2.  The Veteran has bilateral tinnitus which is constant.  

3.  The Veteran did not sustain additional dental disability or disability of the eyelids as a result of training, hospital care, medical or surgical treatment, or an examination by VA.

4.  The Veteran did not sustain any cold injuries in service; no current bilateral foot or leg disorder is related to service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appealed issue of whether new and material evidence has been received to reopen the claim for an effective date earlier than August 21, 2001 for the grant of service connection for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for assignment of a disability rating in excess of 10 percent for tinnitus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.86, Diagnostic Code 6260 (2015).

3.  The criteria for compensation under 38 U.S.C.A. § 1151 for an eyelid disorder have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361 (2015).



4.  The criteria for compensation under 38 U.S.C.A. § 1151 for a dental disorder have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361 (2015).

5.  Bilateral cold injury residuals of the feet were not incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

6.  Bilateral cold injury residuals of the legs were not incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appealed Issue

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in July 2015, on the record of the Board hearing, the appellant withdrew the perfected appeal with respect to the claim of whether new and material evidence has been received to reopen the claim of entitlement to an effective date earlier than August 21, 2001 for the grant of service connection for tinnitus.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  Dismissal is appropriate with respect to any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  Accordingly, the Board finds that dismissal of the appeal with respect to whether new and material evidence has been received to reopen the claim of entitlement to an effective date earlier than August 21, 2001 for the grant of service connection for tinnitus is warranted.  



II.  Disability Rating for Tinnitus

The Veteran has perfected an appeal of the disability rating assigned for tinnitus.  Notably, the June 2011 Notice of Disagreement specifically mentions a higher rating for tinnitus, the April 2013 Statement of the Case includes that issue, and the June 2013 VA Form 9 encompasses all issues listed on the two statements of the case dated April 2013.  

Under Diagnostic Code 6260 (tinnitus) a 10 percent disability rating is the maximum rating allowable regardless of whether the tinnitus is unilateral or bilateral.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no schedular basis upon which to award more than a single 10 percent rating for tinnitus, to the extent of a schedular evaluation, the appeal must be denied on the basis of lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).

The Board has considered whether an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Unlike the rating schedule, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected tinnitus are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has been diagnosed with "constant bilateral tinnitus" (see March 2011 VA examination report).  By the Veteran's description to a March 2011 VA examiner, his service-connected tinnitus, in connection with his hearing loss, is manifested by difficulty hearing/understanding conversations; he asks people to repeat; it is especially difficult with background noise; he requires increased volume to hear television, and it is difficult to hear on the telephone.  The tinnitus also makes it difficult to sleep.  In written argument dated June 2, 2013, the Veteran reiterated that the tinnitus decreases his ability to hear everyday conversation and conversations over the telephone, as well as sounds from the television.  

The Board observes that the described signs and symptoms all stem from the essential nature of tinnitus as a sound or noise perceived in the ears (see Wanner v. Principi, 17 Vet. App. 4 (2003) quoting Dorland's Illustrated Medical Dictionary (Dorland's) 1714 (28th ed. 1994), which defines tinnitus as a noise in the ears, such as ringing, buzzing, roaring, or clicking).  The presence of tinnitus and its associated impairments are entirely contemplated by the rating schedule.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014). 

III.  Service Connection Claims

The Veteran is seeking service connection for claimed cold injury residuals affecting the feet and lower extremities.  He testified that these residuals have been diagnosed as peripheral neuropathy (see hearing transcript at page 14).  As will be discussed below, he has presented several accounts as to how these injuries were sustained.  

The term service connection applies to disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Entitlement to service connection requires (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

While certain chronic diseases are subject to a presumptive service connection, cold injuries and residuals are not included (see 38 C.F.R. § 3.309(a)).  Therefore, the presumption of service connection and the provisions regarding chronicity and continuity of symptomatology (see 38 C.F.R. § 3.303(b)) do not apply in this case.  

Service treatment records reflect that the Veteran was hospitalized for four days in November 1955 for symptoms of an upper respiratory infection, or cold, with fever, malaise, faintness, and severe dry cough, as well as complaint of right knee pain.  There was no mention of any cold injury or exposure injury or any complaints regarding the feet.  The noted right knee pain was initially attributed to arthritis, not to cold injury; however, even the arthritis was noted to have spontaneously subsided.  He was treated again for similar symptoms in December 1955 and was hospitalized in January 1956 for what was described as a chronic cold of two months duration.  He complained of aching, cough, chest pain, and sore throat.  He was diagnosed with tonsillitis and a common cold.  There was no reference in any of these records to foot complaints or symptoms of any kind, or of vascular, skin, or neurological complaints.  

When examined at separation from active duty in September 1957, the Veteran's skin, feet, and lower extremities were specifically examined, and each was found to be clinically normal.  In addition, the Veteran was assigned a physical profile rating of L-1 for the lower extremities.  The physical profile (PULHES) is divided into six categories.  The "L" stands for lower extremities.  The rating of "1" indicates that an individual possesses a high level of medical fitness and is consequently considered medically fit for any military assignment.  See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet.App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  This is not a silent record regarding the claimed disorders.  The record contains affirmative probative evidence that, to the extent of any unrecorded cold injury that may have been sustained in service, there was no residual disability of the feet or lower extremities at service separation.  

The Veteran was afforded a VA examination in October 1962, approximately five years after separation, at which time his musculoskeletal system, vascular system, neurological system, and skin, were specifically examined.  The vascular and neurological findings were negative.  Findings for musculoskeletal and skin were essentially normal.  The examiner noted that the skin was "[c]ompletely clear in the groin, inner-thighs and the remainder of the body" and that, in the musculoskeletal system, including the feet, there was "no swelling, heat, redness, or limitation of motion of any of the joints of the extremities."  The examiner noted that, other than functional bowel disease, there was "[n]o other disease found."  This evidence reinforces the evidence in the service separation examination which tends to prove that, to the extent of any unrecorded cold injury sustained in service, there was no residual disability of the feet or lower extremities at service separation.  It also tends to prove that there were no cold injury residuals in the early post-service period.  

The Board has considered the fact that the current claim was not the first claim for disability compensation filed by the Veteran since service separation.  The Veteran sought service connection for a stomach condition after service in 1960, 1962, and again in 1963, but he did not mention any cold injury residuals or impairment of the feet or lower extremities at those times.  While inaction regarding filing a claim is not necessarily indicative of the absence of a disability or symptoms of a disability, where, as here, an individual takes action regarding other claims, it is reasonable to expect that he is presenting all issues for which he is experiencing symptoms of a disability which he believes are related to service.  In other words, the Veteran demonstrated as early as 1960 that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in several other instances where he believed himself entitled to those benefits.  In this instance, it is more reasonable to expect a complete reporting of symptoms than a partial reporting.  Thus, in this instance, the Veteran's inaction regarding cold injuries of the feet and lower extremities, when viewed in the context of action regarding several other claims, is probative evidence of the lack of significant symptomatology at that time.  

Also significant in determining when the injury occurred is the initial description of symptoms.  This appears to come from a June 16, 1980 clinical summary, which indicates that the Veteran was involved in an automobile accident in November 1977, where he was "hit from the rear."  According to this account, three or four months after the accident, he developed pain in the left buttock, hip, and posterior thigh, which extended down the medial lower leg to the foot and big toe.  The Veteran described this pain as present nearly all the time.  He described being treated with traction at one point, which seemed to make the symptoms worse and produced some numbness in his foot.  Otherwise, he described his past history as "generally one of good health" (see VBMS record 05/22/1986).

It is only in the context of the current claim that the Veteran has asserted that his neurological impairment of the lower extremities is due to cold injuries in service.  However, even his recent accounts have been inconsistent in pertinent details.  In a September 6, 2011 EMG consultation, he informed the examiner that he sustained cold injuries while stationed in Japan (see VBMS record 09/29/2011).  In contrast, his hearing testimony was that he sustained cold weather injuries as a result of marching through a creek while stationed in South Carolina in November, December, and January.  He did not describe the specific years.  He informed a VA physician that the cold injury occurred during basic training.  

In weighing the conflicting statements provided by the Veteran at various times, the point in time in which the statement was made is important because a recounting of an event which is closer to the time that event occurred is naturally less likely to be diluted by the shortcomings of human memory.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  Thus, the contemporaneous nature of the June 1980 account is significant.  Furthermore, because the Veteran was then seeking only medical treatment, it seems likely that he would report events carefully and accurately.  The "medical diagnosis or treatment" exception to hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care."  Recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board's reasons.  See Rucker v. Brown, 10 Vet. App. 67 (1997).

In contrast to the 1980 account, when the Veteran thereafter presented his account, he was seeking VA benefits rather than simply medical treatment.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

There is no question that the Veteran is competent to relate events as he remembers them.  Thus, his competency is not at issue with regard to recounting the events of service or the onset of symptoms.  Rather, it is the credibility of the Veteran's recent account which the Board finds is lacking.  

Based on the normal clinical findings at service separation and five years after service, the absence of any complaint to treatment providers or to VA for many years after service, even in situations where it would have been reasonable to expect such complaint, and based on his pre-claim attribution of the onset of symptoms to a 1977 automobile accident, the Board finds that the Veteran's recent account of having sustained cold injuries to his feet and lower extremities in service is not accurate.  With respect to these claims, element (2) "medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury" is not established.  

The Board acknowledges that the Veteran's treatment providers have generally reported his account of sustaining cold injuries in service and have opined that his current peripheral neuropathy is related to these injuries.  A letter dated November 25, 2011 from a VA physician (see VBMS record 06/05/2013) includes the opinion that his peripheral neuropathy is related to his history of exposure to extreme cold temperatures during his military training.  However, this opinion is based materially on an account of injury stemming from the Veteran which the Board has found is not credible.  Notably, the opinion notes that the Veteran has experienced burning and numbness in the feet since the alleged injury in basic training.  As already discussed, the normal clinical findings at service separation and five years after service are more reliable as to the presence of symptoms at the alleged times than is the Veteran's recent account.  This opinion, based as it is on an inaccurate factual basis, is not credible evidence.  

The Board also acknowledges findings from the Veteran's private physician J.B. Bender, MD.  Reports from Dr. Bender dated April 20, 2011 and July 7, 2011 document treatment of the Veteran for low back pain and provision of epidural steroid injections.  In April 2011, Dr. Bender noted that the Veteran had an exacerbation of pain after being in the military service having frostbite and multiple injuries to the lower extremities.  He opined, "I do think these are related to conditions from his military service."  In July 2011, Dr. Bender also noted a diagnosis of "[p]eripheral neuropathy secondary to second degree frostbite which occurred while he was in military service" (see VBMS record 06/26/2015).  Dr. Bender provided no explanation as to why he believed the Veteran had been diagnosed with "second degree" frostbite during service.  As discussed above, there is no diagnosis or finding of cold injuries of any kind during service, much less a description of severity, and the Board has specifically found that such injuries did not occur.  Thus, Dr. Bender's opinion is based on inaccurate facts.  

The Board also notes that Dr. Bender has not been consistent in relating the Veteran's peripheral neuropathy to service.  He has more recently characterized the Veteran's peripheral neuropathy as "idiopathic," meaning "of unknown cause or spontaneous origin" (See Dorland's Illustrated Medical Dictionary 925 (31st ed. 2007).  The finding that the current neuropathy is related to cold injury cannot be logically reconciled with the later finding that the neuropathy is of unknown cause or spontaneous origin.  This discrepancy further reduces the credibility of Dr. Bender's earlier opinion relating the onset to service.  Dr. Bender has also provided a diagnosis of sciatica, which would suggest a disc-based cause as opposed to cold injury.  This also undermines the earlier opinion relating the neuropathy to cold injury in service.  

Thus, while medical professionals have offered competent opinions relating the Veteran's neuropathy to service, these opinions are each based on an inaccurate account of the facts as found by the Board.  In the case of Dr. Bender's opinions, the evidence is also self-contradictory.  Therefore, none of the opinions constitutes credible evidence of a nexus to service.  

The Board has considered the Veteran's lay assertions regarding etiology.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); see 38 C.F.R. § 3.159(a)(2).

While the Veteran is competent to report experiencing symptoms in service in connection with exposure to cold weather, his assertions in this regard have been found to be lacking in credibility due to inconsistencies in the various versions of his account and due to conflicts in his account and the medical findings at the time.  To the extent he purports to relate his current neuropathy to service in general, or to cold exposure in general, such assertions are not competent evidence as they are not based on observable events, but are based on lay speculation of remote causation.  In sum, the Board finds that element (3) "medical evidence of a nexus between the claimed in-service disease or injury and the present disability" is also not established.  

In light of the facts found in this case, that there was no cold injury involving the Veteran's feet and lower extremities in service, and that his current neuropathy is not etiologically related to any injury or disease in service, the Board concludes that service connection for the claimed cold injury residuals of the bilateral feet and lower extremities is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

IV.  Compensation Under 38 U.S.C. § 1151

The Veteran asserts that he incurred additional disability of the eyelids, and teeth as a result of VA medical care.  

When a claimant incurs additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(a).  

To be awarded compensation under section 1151, a claimant must show that VA treatment (or other qualifying event) resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  See also VAOPGCPREC 40-97, 63 Fed. Reg. 31,262 (1998).

To determine whether additional disability exists, the claimant's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other relevant incident in which the claimed disease or injury was sustained upon which the claim is based, is compared to the claimant's condition after such treatment, examination or program has stopped.  38 C.F.R. § 3.361(b).

Provided that additional disability exists, the next consideration is whether the causation requirements for a valid claim for benefits have been met, to consist of both actual and proximate causation.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the additional disability.  If it is shown merely that a claimant received medical care or treatment, and has an additional disability, that in and of itself would not demonstrate actual causation.  38 C.F.R. § 3.361(c)(1). 

The proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the treatment at issue without informed consent.  38 C.F.R. § 3.361(d)(1).  

Proximate cause may also be established where the additional disability was an event not reasonably foreseeable, based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable medical provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32).  38 C.F.R. § 3.361(d)(2).

In order for additional disability to be compensable, it must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005).  The additional disability must have been the result of injury flowing directly from the actual provision of care, treatment, or examination furnished by VA.  Id. at 101.  The mere fact that a claimant is harmed by an event that occurs coincidentally with VA care, treatment, or an examination is not sufficient to establish causation.  Mangham v. Shinseki, 23 Vet. App. 284, 287 (2009).  The relevant issue is whether VA's direct actions caused harm.  Id. at 289.

Regarding the eyelids, the evidence demonstrates that the Veteran has a congenital condition described as dermatochalasis (cutis laxa), which is defined as a group of connective tissue disorders in which the skin hangs in loose pendulous folds, see Dorland's Illustrated Medical Dictionary 459, 503 (31st ed. 2007).  While service connection is not in effect for this disorder, plastic surgery was performed in May 2000 by VA personnel at a VA facility.  The procedure is described as an endoscopic brow lift and blepharoplasty.  These were deemed necessary to correct significant brow ptosis and blepharochalasis (see May 1, 2000 operative report (VBMS record 01/22/2002)).  The operative report states that there were no complications from this procedure.  However, an October 16, 2000 operative report indicates that the Veteran had been unhappy with the results of the previous surgery, particularly pertaining to the protrusion of fat through the orbital septum, and therefore, a second procedure was authorized.  This was described as bilateral upper and lower lid blepharoplasty.  Following the second surgery, it was noted that the Veteran appeared to have excellent symmetry and he was taken to the postoperative recovery unit in excellent condition with plans for followup and suture removal in the Eye Clinic in one week (see VBMS record 02/25/2002).  

The Veteran asserts that the October 2000 surgery resulted in a condition described as ectropion, defined as an everted eyelid, see Dorland's at 599, which in turn resulted in chronic dry eye (see transcript at page 5-6).  It does not appear that the Veteran contends that the May 2000 surgery resulted in these conditions, notwithstanding his noted unhappiness with the results of that procedure.  As noted above, the issues with the May 2000 surgery pertained to protrusion of fat through the orbital septum.  The conditions claimed were not noted until after the October 2000 surgery.  

The evidence substantiates that the Veteran had the conditions claimed during at least part of the period on appeal.  An August 6, 2008 letter from private physician M.W. Mahney, M.D. confirms that the Veteran had extensive dry eyes which were exacerbated by ectropion and punctal stenosis (see VBMS record 09/30/2008).  The Veteran has submitted evidence of a recent corrective surgery that was performed on his eyelids at a private facility in July 2015.  The surgical notes from the most recent (non-VA) procedure indicate that the surgery was completed successfully without complications.  Notably, the Veteran has not asserted that he still has ectropion or dry eye following the July 2015 procedure.  Thus, it is unclear whether there remains any current disability resulting from the October 2000 procedure.  Nevertheless, the noted conditions existed during at least a portion of the period on appeal.  

While it is apparent that the noted conditions of ectropion and dry eye resulted from the October 2000 procedure, it is also apparent that the risk of additional surgery was contemplated at the time of the October 2000 surgery and that this risk was specifically communicated to the Veteran.  Documentation of informed consent for the October 2000 procedure was completed and signed on October 5, 2000.  This document complies with 38 C.F.R. § 17.32, which requires informed consent to include the nature of the procedure, the expected benefits, reasonably foreseeable risks, and reasonable alternatives and anticipated results if nothing is done.  The informed consent document indicates that the general risks of the procedure included "death, cardiac arrest, brain damage, disfiguring scar, paraplegia or quadriplegia, paralysis or partial paralysis, loss, or loss of function of, any limb or organ, severe loss of blood, allergic reaction and infection.  Other specific risks added by the physician included loss of vision, infection, bleeding, need for further surgery, ptosis, diplopia, scar tissue, and wound dehiscence.  A Perioperative Nursing Assessment dated October 16, 2000 reveals that the informed consent was completed and signed.  This comprehensive list indicates that the expected results of the surgery included a wide variety of unintended and potentially vision-threatening and/or life-threatening consequences.  

There is no competent evidence that purports to establish that the October 2000 procedure performed by VA involved carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  The Board finds that the Veteran's ectropia and resulting dry eye are reasonably encompassed by the risk of the necessity of further surgery to correct the underlying problem and were therefore reasonably foreseeable.  

The Board has considered the Veteran's assertions; however, establishing the occurrence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical or surgical treatment requires medical knowledge and is not capable of lay observation.  His assertions therefore do not constitute competent evidence.  

Based on the facts found in this case, that the surgery on the Veteran's eyelids in October 2000 did not involve carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or an event which was not reasonably foreseeable, the Board concludes that compensation under the provisions of 38 U.S.C. § 1151 for disorders of the eyelids is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56

Regarding the dental claim, the evidence establishes that the Veteran underwent a series of procedures to extract several existing teeth, to essentially reinforce the bone structure of his upper jaw by harvesting bone from the right tibia, and to subsequently provide dental implants.  These procedures were conducted primarily at a private facility as demonstrated by the surgical records, and as acknowledged by the Veteran.  Some, but not all, of the procedures were reimbursed by VA.  

While prior versions of the statute may have permitted compensation for private fee-basis treatment, under the current version of § 1151, a claim cannot be based on procedures performed at a private facility even if those procedures were performed under contract with VA.  Such care is specifically excluded from consideration under 38 U.S.C.A. § 1151 (claims filed after October 1 1997).  See 38 C.F.R. § 3.361(f)(1)) (hospital care or medical services furnished under a contract made under 38 U.S.C. 1703 and hospital care or medical services, including examination, provided under 38 U.S.C. 8153 in a facility over which the Secretary does not have direct jurisdiction are not hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility within the meaning of 38 U.S.C. 1151(a)).  Therefore, the Veteran's claim cannot be based on the procedures which were the focus of his testimony and assertions regarding additional disability.  

Indeed, the Veteran has conceded that reimbursement cannot be based on the procedures themselves and he has not directly implicated the tooth extractions, bone grafts, or implants as having been negligently performed.  He testified that the negligence lay in VA's failure to provide the necessary medical treatment in a timely manner, in that VA "withheld" payment for his private treatment for over a year, which resulted in additional disability described as "serious carries" and the necessity of removal of additional teeth.  According to the transcript (see page 10), "the additional disabilities, the carries, and the pulling of all the teeth[...]the negligence being the VA's failure to[...]release the money within a reasonable time period."

The Board finds the claim must fail for two essential reasons.  First, the decision to award or deny benefits, such as the payment by VA for contract or fee-basis private medical care, is an administrative decision and does not constitute "training, hospital care, medical or surgical treatment, or an examination by VA."  Determinations regarding entitlement to VA benefits, including provision of or reimbursement for private medical and dental care are not the type of VA action contemplated under 38 U.S.C.A. § 1151.  See Mangham, 23 Vet. App. 284 (holding that a claimant hoping to prevail under 38 U.S.C. § 1151 must demonstrate that the actual hospital care, medical or surgical treatment, or examination provided by VA caused the claimed disability).  

While § 1151 does apply to a failure to diagnose or treat on the part of VA, and while VA's failure to diagnose or treat can also be a proximate cause of the continuance or natural progress of a disease, 38 C.F.R. § 3.361(c)(2), this is only true within the context of VA hospital care or medical or surgical treatment or examination and is not applicable to an administrative denial of benefits.  

Second, the additional disability claimed by the Veteran in this case is specifically excluded from compensable disabilities under VA law.  In other words, the Veteran is seeking VA compensation for what are essentially replaceable missing (extracted) teeth which were affected by periodontal disease.  Under VA law, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, although they may be subject to service connection for the sole purpose of establishing eligibility for one-time outpatient dental treatment.  See 38 C.F.R. § 3.381 (2015).  

In this case, the Veteran was ultimately provided dental treatment and he is not seeking additional treatment here.  He is specifically seeking compensation under the provisions of 38 U.S.C. § 1151 for a dental disability manifested by replaceable missing teeth and periodontal disease, a benefit which is fundamentally inconsistent with the structure of VA law, and which the Board finds is precluded even under 38 U.S.C.A. § 1151.  While service connection is not the specific benefit sought here, under section 1151, compensation is awarded "as if" the disability were service-connected.  

Based on the facts found in this case, that the dental procedures at issue were not performed by VA, that the administrative decision to initially withhold benefits for the Veteran's dental implants does not itself constitute training, hospital care, medical or surgical treatment, or an examination by VA, and that the additional disability sought to be compensated is specifically excluded from the definition of a compensable dental disability under VA law, the Board concludes that compensation under the provisions of 38 U.S.C. § 1151 for a dental disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56

V.  Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in November 2008, February 2011, and July 2013 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any notice deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination).  

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  In addition, the Veteran was afforded a VA examination to evaluate his tinnitus, and the Veteran has not made any specific allegations as to the inadequacy of that examination.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  While the Veteran has requested a new examination to evaluate his hearing loss, he has made no similar request with respect to tinnitus.  The Board finds that, in light of the lack of legal merit for the claim on a schedular basis, the VCAA does not apply.  Moreover, the medical evidence of record adequately addresses the issues raised in Martinak, 21 Vet. App. 447 with respect to tinnitus, and the Board has determined that the Veteran's symptoms are fully contemplated by the rating schedule.  Therefore, there is no additional development that would reasonably be expected to substantiate the claim on an extraschedular basis.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to the service connection claims or the § 1151 claims.  However, the Board finds that a VA examination is not necessary in order to decide these claims.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

With respect to the service connection claims, the Board has determined that there was no injury or disease in service.  Accordingly, the criteria for obtaining a medical opinion as to etiology are not met.  Regarding the § 1151 claims, the Board has determined that the Veteran was specifically notified and gave informed consent regarding the necessity for further surgery for his claimed eye disorder, and has found no competent evidence of fault on VA's part in performing the October 2000 procedure.  The Board has also determined that the private procedure performed on the Veteran's teeth is not covered by 38 U.S.C. § 1151, and that the asserted failure of VA to pay for his treatment does not constitute training, hospital care, medical or surgical treatment, or an examination by VA.  Accordingly, in both cases, obtaining opinions regarding whether there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part is not necessary.  



When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed of the basis for the denial of his claims, and of the information and evidence necessary to substantiate each claim.  Moreover, the file was left open for 30 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

The appeal with respect to whether new and material evidence has been received to reopen the claim of entitlement to an effective date earlier than August 21, 2001, for the grant of service connection for tinnitus is dismissed.

A disability rating for tinnitus in excess of 10 percent is denied.  

Compensation under 38 U.S.C. § 1151 for an eyelid disorder is denied.

Compensation under 38 U.S.C. § 1151 for a dental disorder is denied. 

Service connection for a bilateral foot disorder is denied.  

Service connection for a bilateral leg disorder is denied.  


REMAND

The Veteran is seeking to reopen a claim of entitlement to service connection for a back disorder.  The RO initially denied a claim of entitlement to service connection for a back disorder in a January 2004 rating decision.  In February 2015, the RO received the Veteran's application to reopen the claim.  That application was denied in a May 2015 rating decision.  On May 15, 2015, the Veteran submitted a Notice of Disagreement with the May 2015 decision.  To date, a Statement of the Case has not been issued.  

Where a Notice of Disagreement is filed, but a Statement of the Case has not been issued, the Board must remand the claim to the agency of original jurisdiction (AOJ) to direct that a Statement of the Case be issued.  See 38 C.F.R. §19.9(c)(2015); Manlincon v. West, 12 Vet. App. 238 (1999).

In addition, the Board notes that the Veteran testified that his hearing loss has worsened since the most recent VA examination was provided in March 2011.  While the Veteran is not competent to state that his hearing acuity has actually decreased, he is competent to describe on a general level the difficulties he has in understanding speech and in performing activities of daily life related to hearing.  The Board finds that his descriptions and testimony provide a reasonable basis to conclude that the current evidentiary record is inadequate to evaluate his present level of hearing acuity, and that a new examination is necessary to decide the claim.  

Accordingly, the issues of entitlement to an increased disability rating for hearing loss and whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Provide the Veteran a Statement of the Case pertaining to the issue of entitlement to whether new and material evidence has been received to reopen service connection for a back disorder, and in connection therewith, provide the Veteran with appropriate notice of his appellate rights.  

The Veteran is reminded that, to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed after receiving the Statement of the Case.  See 38 C.F.R. § 20.202 (2015).  If, and only if, the Veteran perfects the appeal of this issue, the issue must be returned to the Board for appellate review.

2.  Provide a VA examination to evaluate the current manifestations and severity of the Veteran's service-connected hearing loss.  Ensure that the report includes findings regarding the functional effects caused by the disability consistent with Martinak v. Nicholson, 21 Vet. App. 447 (2007).

3.  Readjudicate the increased rating claim for hearing loss.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination regarding the increased rating claim, as failure to do so may result in denial of the claim on that basis.  See 38 C.F.R. § 3.655 (2015). 

These issues must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


